DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 11/24/2022.
In this amendment, Applicant has:
Cancelled claims 3-13, 
Amended claim 1, and
Filed a Terminal Disclaimer.
The previous rejection of claims 9-13 under 35 U.S.C. 112(b) has been withdrawn because claims 9-13 have been cancelled.
The previous double patenting rejections have been withdrawn in view of the Terminal Disclaimer filed on 11/24/2022.  
		
Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 4, filed 11/24/2022, with respect to the rejections of claims 1-5 and 9-13 under both statutory and non-statutory obviousness-type double patenting and they are persuasive.  Examiner has withdrawn the rejections of claims 1-5 and 9-13 under both statutory and non-statutory obviousness-type double patenting. 

Examiner has fully considered Applicant's arguments, see pages 4-5, filed 11/24/2022, with respect to the rejection of claims 1-5 and 9-13 under 35 U.S.C. 102 but they are not persuasive.  The rejection of claims 3-5 and 9-13 under 35 U.S.C. 102 is moot in view of the cancellation of these claims.  However, claims 1 and 2 are still anticipated by the Bala reference as indicated in detail below.  These claims include subject matter from cancelled claims 3-5. 
In the arguments, Applicant has merely recited the claim limitations and generally asserted that Bala fails to teach these claim limitations.  Examiner respectfully requests that Applicant either amend the claim further to overcome the rejection under 35 U.S.C. 102 and/or provide more detailed arguments specifying that which Applicant views as the precise differences between the claims and the Bala reference.  

		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bala et al (US 2009/0116570).

Regarding claim 1: Bala discloses an electronic device comprising: 
a first circuit (see processor 1815 of Figure 18, for example) operable to generate at least a first and a second channel quality indicator (CQI) vector associated with a plurality of subbands for each of at least first and second spatial codewords respectively and generate a first and a second reference CQI for the first and second spatial codewords, respectively, and operable to generate a first and a second differential subbands CQI vector for each spatial codeword respectively, and further operable to form a CQI report derived from the first and the second differential subbands CQI vector for each spatial codeword (see Figures 11A-11C and 12A-12D, for example; as noted in [0085], each CQI vector (1100 and 1105, for example) corresponds to a different codeword (“For example, the 6 blocks of the first row 1100 in FIG. 11A represent CQIs of the first codeword and the 6 blocks of the second row 1105 in FIG. 11A represent CQIs of the second codeword”); as indicated throughout the description of these figures, the different CQI values correspond to different subbands which may be distributed in frequency as shown in the previous Figures of Bala; the set of full-resolution (original) CQI values for each subband discussed in [0034], for example, are the first and second CQI vectors associated with the first and second codewords; these full-resolution/original CQI values are used to create the various differential CQI vectors discussed in Figures 11 and 12 (and elsewhere) in Bala; the vectors shown in Figures 11A-11C are the resultant differential CQI vectors created from the measured CQI values; the values “R.CQI” are the reference CQI values for the first and second codewords and the differential subband CQI vectors (shown in Figures 11A-11C) are generated based on the reference CQI value; further, as indicated throughout, these CQI vectors are reported to the NodeB; see [0031], for example, which indicates that the CQI values are “fed back” via the PUCCH or PUSCH, and [0127], which indicates that a particular report format is used for these transmissions); and 
a second circuit (see transmitter 1820 of Figure 18, for example) operable to initiate transmission of a signal communicating the CQI report (disclosed throughout; see [0031], for example, which indicates that the CQI values are transmitted (“fed back”) to the network on either the PUCCH or the PUSCH), 
wherein the first circuit is operable to select subbands and the first differential subbands CQI vector includes a difference of at least one CQI for selected subbands relative to the first reference CQI, and the second differential subbands CQI vector includes a difference of at least one CQI for selected subbands relative to the second reference CQI (disclosed throughout; see Figure 4, for example, which shows selected subset of subbands and the corresponding CQIs (CQI1-3 and CQI7-10); CQI2 is used as the reference CQI for the first group and CQI9 is used as the reference CQI for the second group; similarly, in Figures 11 and 12, the subbands shown are the subbands that are selected; as indicated in [0087], the subbands for these Figures can be distributed as shown in previous sections), 
wherein the first reference CQI includes a CQI for unselected subbands for the first spatial codeword and the second reference CQI includes a CQI for unselected subbands for the second spatial codeword (as noted above, a subset of the subbands may be selected; further, as noted in [0035], the reference CQI may be a wideband CQI, which as indicated in [0032] is an average CQI computed for all subbands (including unselected subbands); thus, in this case, the first and second reference CQIs include a CQI for unselected subbands), and 
wherein the first differential subbands CQI vector includes at least one difference of at least one subband CQI in the second CQI vector pairwise relative to at least one subband CQI in the first CQI vector (see Figure 12B, for example, which illustrates that one of the differential CQI vectors (1215) is computed using a pairwise difference relative to the other CQI vectors (1210); see also [0092] and [0037], which indicate that the differential vector may be computed based on a difference between the values for one codeword from the values for another codeword).

Regarding claim 2: Bala discloses the limitation: wherein the first differential subbands CQI vector includes at least one difference of a subband CQI in the first CQI vector relative to the first reference CQI, and the second differential subbands CQI vector includes at least one difference of a sub band CQI in the second CQI vector relative to the second reference CQI (see Figure 11A, for example, which shows that the first differential subband CQI vector 1100 includes a difference (D.CQI) of a subband CQI vector relative to the first reference CQI (the R.CQI in 1100) and the second differential subband CQI vector 1105 includes a difference (D.CQI) of a subband CQI vector relative to the first reference CQI (the R.CQI in 1105)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 8, 2022